     Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 1 of 18 PageID #: 239

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:18-cr-00057

BRYAN LEE OGLE,




     AMENDED MEMORANDUM OPINION AND EXPLANATION OF REASONS

       On January 28, 2021, Defendant Bryan Lee Ogle appeared before me to be

sentenced. At that hearing there were a number of objections. I sentenced Mr. Ogle

to 210 months of imprisonment to be followed by 5 years of supervised release. I write

now to preserve my reasoning on those objections and the sentence for the record.

       Mr. Ogle was charged with being a felon in possession of a firearm after he fled

from approaching police officers, drove at speeds over 100 miles per hour, crashed his

car, fled on foot, only to be tackled when officers believed he was retrieving a firearm.

Once subdued, Mr. Ogle was found to be in possession of a firearm. Days later, after

being taken to a hospital, Mr. Ogle again attempted to flee, leading to him disarming

a law enforcement officer and firing the weapon. The bullet was deflected by an

officer’s belt. Mr. Ogle pled guilty to attempted murder in state court for shooting at

the police officer and was sentenced to 6-30 years. I am sentencing Mr. Ogle for his

possession of a firearm when he fled from police the first time.
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 2 of 18 PageID #: 240

   I.      Defendant’s Objections to the Presentence Investigation Report

        After Defendant pled guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. 922(g)(1) and 924(a)(2), I ordered the United States Probation

Office to prepare a presentence investigation report. [ECF No. 49].

        At the hearing, three objections to the report remained. First, Defendant

objected to the application of the 4-level enhancement for the possession of a firearm

in connection with another felony offense under U.S.S.G. § 2K2.1(b)(6)(B). Second,

Defendant objected to the inclusion of certain state charges in the calculation of his

criminal history points. Third, Defendant objected to the Probation Officer’s

determination that the Armed Career Criminal Act applied to his sentence.

        a. Possessing a Firearm in Connection with Another Felony Enhancement

           Objection

        In the calculation of Mr. Ogle’s offense level for the presentence investigation

report, Defendant objected to the application of a 4-level enhancement under U.S.S.G.

§ 2K2.1(b)(6)(B). Section 2K2.1 determines the offense level for a defendant convicted

of the unlawful receipt, possession, or transportation of firearms or ammunition.

Section 2K2.1(b)(6)(B) provides that “if the defendant used or possessed any firearm

or ammunition in connection with another felony offense; or possessed or transferred

any firearm or ammunition with knowledge, intent, or reason to believe that it would

be used or possessed in connection with another felony offense, increase [the offense

level] by 4 levels. If the resulting offense level is less than level 18, increase [the

offense level] to level 18.”



                                            2
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 3 of 18 PageID #: 241

      Application Note 14 of § 2K2.1(b)(6) provides several definitions that are

helpful in applying this subsection. First it notes that this subsection should “apply

if the firearm or ammunition facilitated, or had the potential of facilitating, another

felony offense.” U.S.S.G. § 2K2.1, cmt. n.14(A). “Another felony offense” is defined as

“any federal, state, or local offense, other than the . . . firearms possession or

trafficking offense, punishable by imprisonment for a term exceeding one year,

regardless of whether a criminal charge was brought, or a conviction obtained.”

§ 2K2.1, cmt. n.14(C).

      In determining whether the other felony offense should be considered under

U.S.S.G § 2K2.1(b)(6)B, that other felony offense must be relevant conduct to the

offense of conviction. § 2K2.1, n.14(E); see also United States v. Hussey, No. 2:18-CR-

13, 2018 WL 3300244 (E.D. Tenn. July 3, 2018) (“the four-level enhancement for use

of a firearm or ammunition in connection with another felony offense pursuant to

U.S.S.G. § 2K2.1(b)(6)(B), only appl[ies] as “relevant conduct” if the [other felony

offense is] “part of the same course of conduct or common scheme or plan as the

offense of conviction.”). The Fourth Circuit Court of Appeals has held that the

requirements for this enhancement are satisfied “when a firearm has some purpose

or effect with respect to the other offense, including cases where a firearm is present

for protection or to embolden the actor.” United States v. Bolden, 964 F.3d 283, 287

(4th Cir. 2020).

      Here, the other felony offense involves Defendant’s first attempt to flee from

law enforcement. On February 8th, 2018, a police officer pulled over Defendant and

exited his car to initiate conversation with Defendant. While the officer was
                                          3
      Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 4 of 18 PageID #: 242

approaching Defendant’s car, Defendant fled in his vehicle. A chase ensued involving

multiple police vehicles, with Defendant travelling at speeds greater than 100 miles

per hour. After eventually crashing his car, Defendant fled on foot despite officers’

commands to surrender himself. After being chased, according to witness testimony

at the sentencing hearing, Mr. Ogle reached for a firearm and pulled it out1 before

being tackled by law enforcement officers and ultimately arrested.

           Under West Virginia law, a “person who intentionally flees or attempts to flee

in a vehicle from a law-enforcement officer . . . acting in his or her official capacity

after the officer has given a clear visual or audible signal directing that person to

stop, and who operates the vehicle in a manner showing a reckless indifference to the

safety of others, is guilty of a felony and, upon conviction thereof, shall be fined not

less than $1,000 nor more than $2,000 and shall be imprisoned in a state correctional

facility not less than one nor more than five years.” W. Va. Code § 61-5-17(f). Further,

a “person who intentionally disarms or attempts to disarm a law-enforcement officer

. . . acting in his or her official capacity is guilty of a felony and, upon conviction

thereof, shall be imprisoned in a state correctional facility not less than one nor more

than five years.” W. Va. Code § 61-5-17.

           Here, the firearm was not merely present during Defendant’s felonious flight

from law enforcement. The possession of the firearm, which prompted his flight, also

emboldened his flight and in his later violent resistance to law enforcement. Because

it is not required that Defendant be charged or convicted of these other felony




1
    Defendant disputes that the firearm was ever removed from its holster.
                                                           4
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 5 of 18 PageID #: 243

offenses, and because they were clearly relevant conduct to his unlawful possession

of a firearm, I found that the 4-Level enhancement was properly applied in the pre-

sentence investigation report. This increased the offense level from 24 to 28.

      However, because I ultimately found that the Armed Career Criminal

designation applied to Defendant, this objection is mooted because the offense Armed

Career Criminal Designation raises the total offense level beyond 28 to 33.

      b. Criminal History Objection

      Defendant’s second objection is that certain state offenses should not be

included in his criminal history calculation. In the presentence investigation report,

the Probation Officer noted that on February 10, 2018, two days after Defendant’s

encounter with the police that resulted in the instant offense, Defendant was charged

with escape, malicious assault, assault during the commission of a felony, disarming

and attempt to disarm a law enforcement officer, attempted murder, wanton

endangerment, and possession of a firearm by a prohibited person in Kanawha

County Circuit Court. [ECF No. 49, at 18]. This all occurred after Defendant was

taken to the hospital, tried to escape, and ultimately fired a gun that he wrestled

away from one law enforcement officer at another law enforcement officer. These

charges were resolved when Defendant pled guilty to attempted murder two years

later. When the presentence investigation report was authored, sentencing on these

charges was still pending, but Defendant was ultimately sentenced to 6-30 years in

prison on these charges.

      Defendant argues that this sentence should not be considered as part of

Defendant’s criminal history because it “does not meet the definition of a prior
                                          5
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 6 of 18 PageID #: 244

sentence as defined by U.S.S.G. § 4A1.2(a).” However, while these charges and a

summary of the conduct were included in the presentence investigation report, this

conviction did not ultimately count toward Defendant’s criminal history points and,

ultimately, had no effect on the Defendant’s criminal history category.

      U.S.S.G. § 4A1.1 provides the instructions for counting criminal history points.

3 points are added for “each prior sentence of imprisonment exceeding one year and

one month.” § 4A1.1(a). 2 points are added “for each prior sentence of imprisonment

of at least sixty days not counted in (a).” § 4A1.1(b). And, finally, one point is added

“for each prior sentence not counted in (a) or (b), up to a total of 4 points.” § 4A1.1(c).

      Defendant has 5 convictions that would have been counted under § 4A1.1(c):

1) Defendant pled guilty to driving under the influence, implied consent, and simple

possession in 2007 [ECF No. 49, at 10]; 2) Defendant pled guilty to driving under the

influence and implied consent in 2013 [ECF No. 49, at 13]; 3) Defendant pled guilty

to two counts of assault in 2015 [ECF No. 49, at 15]; 4) Defendant pled guilty to

aggravated assault and driving on a revoked license [ECF No. 49, at 17]; and 5)

Defendant’s conviction for attempted murder in 2018. But, because only 4 points can

be ascribed to Defendant under § 4A1.1(c), the fifth conviction was not counted

toward his criminal history point total. [ECF No. 49, at 18, 31–32]. Because it was

not counted toward the total criminal history points, I found that Defendant’s

objection to the inclusion of this conviction in the presentence investigation report

was moot and denied it as such.




                                            6
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 7 of 18 PageID #: 245

       c. Armed Career Criminal Act Objection

       Finally, Defendant objected to his designation as an armed career criminal.

Specifically, Defendant argued that his conviction for Tennessee aggravated assault

should not be considered a violent felony under the Armed Career Criminal Act and

that this enhancement was incorrectly applied. Defendant conceded that he has two

prior convictions that satisfy the requirements of the Armed Career Criminal Act and

only objected to this conviction for Tennessee aggravated assault.

       The Armed Career Criminal Act provides that “in the case of a person who

violates section 922(g) of this title,” as Defendant has here, “and has three previous

convictions by any court referred to in section 922(g)(1) of this title for a violent felony

or a serious drug offense, or both, committed on occasions different from one another,

such person shall be fined under this title and imprisoned not less than fifteen years

. . . .” 18 U.S.C. § 924(e). The Act goes on to define “violent felony” as “any crime

punishable by imprisonment for a term exceeding one year . . . that (i) has as an

element the use, attempted use, or threatened use of physical force against the person

of another [(“the force clause”)]; or (ii) is burglary, arson, or extortion, involves use of

explosives, or otherwise involves conduct that presents a serious potential risk of

physical injury to another [(“the enumerated clause”)].” § 922(e)(2)(B). However,

determining whether a previous conviction qualifies as a violent felony is not always

a simple task.

       After identifying the statute that the criminal conviction was obtained under,

I must determine if that statute is divisible or indivisible. United States v. Allred,

942 F.3d 641, 647 (4th Cir. 2019). An indivisible statute is one that contains a single
                                             7
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 8 of 18 PageID #: 246

set of elements defining a single crime and calls for me to apply the categorical

approach. The categorical approach calls for me to review “the most innocent conduct”

that the statute in question criminalizes and compare the elements of the offense to

the Armed Career Criminal Act’s definition of a violent felony. United States v.

Middleton, 883 F.3d 485 (4th Cir. 2018). The conduct that actually led to the conviction

is of no consequence in this analysis.

       On the other hand, if the statute is divisible, then I apply the modified

categorical approach. A statute is divisible when it “sets forth alternative elements

and in doing so effectively creates multiple ‘distinct crimes.’” Allred, 942 F.3d at 649

(quoting United States v. Gardner, 823 F.3d793, 802 (4th Cir. 2016)). “When a

criminal statute is phrased disjunctively it serves as a signal that it may well be

divisible.” Id.

       In a divisible statute, there will be versions of the crime that do meet the

definition of a violent felony under the Armed Career Criminal Act and other versions

that do not. For a conviction under a divisible statute to be considered as a conviction

of a violent felony, the prosecutor “charging a violation of a divisible statute must

generally select the relevant element from its list of alternatives.” Descamps v.

United States, 579 U.S. 254, 257 (2013)). Once a statute is found to be divisible, the

sentencing judge may “consult a limited class of documents, such as indictments and

jury instructions, to determine which alternative formed the basis of the defendant’s

prior convictions.” Descamps, 579 U.S. at 257. If there was a guilty plea, then that

may be consulted as well. Id. at 262. However, as with the categorical approach, the

actual offense conduct is irrelevant to this analysis.
                                           8
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 9 of 18 PageID #: 247

       At that point, I consider the most innocent conduct criminalized by the version

of the statute that the defendant was convicted under and compare the elements of

the offense to the Armed Career Criminal Act’s definition of a violent felony.

        When determining whether the elements of the offense meet the

requirements of the Armed Career Criminal Act’s definition of a violent felony, it

must either meet the requirements of the force clause in subsection (i) which requires

that there is an element of the “use, attempted use, or threatened use of physical

against the person of another;” or it must be one of the enumerated crimes in

subsection (ii) which are “burglary, arson, or extortion.” The remainder of the statute,

known as the residual clause, was found to be unconstitutionally vague by the United

States Supreme Court. Johnson v. United States, S. Ct. 2551, 2557–60 (2015).

Because aggravated assault is not one of the enumerated offenses under subsection

(ii), the question will be whether it satisfies the force clause in subsection (i).

       To satisfy the force clause, the statute must first require a mens rea greater

than recklessness. Middleton, 883 F.3d at 498; United States v. Hodge, 902 F.3d 420

(4th Cir. 2018). “Force” is not defined in the Armed Career Criminal Act, but the

Supreme Court has given it its plain meaning, i.e., “force exerted by and through

concrete bodies” as opposed to “intellectual force or emotional force.” Johnson v.

United States, 559 U.S. 133, 138 (2010). The force must be “capable of causing

physical pain or injury to another person.” United States v. Reid, 861 F.3d 523, 527

(4th Cir. 2017) (quoting Johnson, 559 U.S. at 140). “De minimus physical force, such

as mere offensive touching, is insufficient to trigger the [Armed Career Criminal

Act’s] force clause because it is not violent.” Middleton, 883 F.3d at 489.
                                             9
  Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 10 of 18 PageID #: 248

      The first step is to determine whether the Tennessee statute for aggravated

assault that Defendant was convicted under is divisible or indivisible. At the time of

his conviction, the Tennessee statute for aggravated assault was codified as:

      (a)(1) A person commits aggravated assault who:
             (A) Intentionally or knowingly commits an assault as defined in § 39-13-
101, and the assault:
                    (i) Results in serious bodily injury to another;
                    (ii) Results in the death of another;
                    (iii) Involved the use or display of a deadly weapon; or
                    (iv) involved strangulation or attempted strangulation; or
             (B) Recklessly commits an assault as defined in § 39-13-101(a)(1), and
the assault:
                    (i) Results in serious bodily injury to another;
                    (ii) Results in the death of another; or
                    (iii) Involved the use or display of a deadly weapon.
      Tenn. Code Ann. § 39-13-102 (2017).

Section 39-13-101 defines an assault (“Tennessee simple assault”) as:
             (a) A person commits assault who:
             (1) Intentionally, knowingly, or recklessly causes bodily injury to
                 another;
             (2) Intentionally or knowingly causes another to reasonably fear
                 imminent bodily injury; or
             (3) Intentionally or knowingly causes physical contact with another and
                 a reasonable person would regard the contact as extremely offensive
                 or provocative.
      The Supreme Court of Tennessee has clarified that a conviction for aggravated

assault under § 39-13-102(a)(1)(A) requires not just a showing that a deadly weapon

was used or displayed and that caused a person to cause reasonable bodily harm, but

that the defendant intentionally or knowingly used or displayed a deadly weapon to

put a person in fear of bodily harm. Hughes v. Metropolitan Government of Nashville

and Davidson County, 340 S.W.3d 352, 370 (Tenn. 2011) (citing State v. Wilson, 924

S.W.2d 648, 650–51 (Tenn. 1996)).




                                         10
  Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 11 of 18 PageID #: 249

      The Tennessee aggravated assault statute has been examined under the

Armed Career Criminal Act by two courts of appeals. The United States Court of

Appeals for the Sixth Circuit considered it in Hollom v. United States, 736 F. App'x

96 (6th Cir. 2018). In Hollom, the court was considering Tennessee aggravated

assault under the context of being a crime of violence in the United States Sentencing

Guidelines, but the test applied is the same as determining whether it is a violent

felony under the Armed Career Criminal Act. Id. at 98 (citing United States v. Gibbs,

626 F. 3d 344, 352 n.6 (6th Cir. 2010)).

      The Sixth Circuit found that a conviction of Tennessee aggravated assault

requires three elements “(1) mens rea; (2) commission of an assault as defined in 39-

13-101; and (3)(a) serious bodily injury or (b) use or display of a deadly weapon.” Id.

at 99 (citing State v. Hammonds, 30 S.W.3d 294, 298 (Tenn. 2000)). The Tennessee

court found that the third element, which can be met by either causing serious bodily

injury or by the use or display of a deadly weapon is divisible. It then went on to find

that the second element, commission of a simple assault is not itself divisible because

it is merely the means by which the aggravated assault is committed. Hollom v.

United States, 736 F. App’x 96, 100 (2018).

      The Sixth Circuit analyzed whether the intentional display of a deadly weapon

that causes physical contact with another, and where a reasonable person would

regard the contact as extremely offensive or provocative, would satisfy the force

clause of the Armed Career Criminal Act. Id. Recognizing that a conviction could be

obtained under the simple assault statute that only required offensive or provocative

touching, the court held that a conviction for aggravated assault could be obtained
                                           11
  Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 12 of 18 PageID #: 250

that involved only the offensive or provocative touching. But only one element of the

offense needs to require the use or threatened use of force, 18 U.S.C. § 924(e), and a

conviction would require a showing of serious bodily harm or the use or display of a

deadly weapon in addition to the offensive or provocative touching.

      The Ninth Circuit Court of Appeals addressed whether the “display of a deadly

weapon” required by the Tennessee aggravated assault statute satisfies the force

clause. “Regardless of whether the deadly weapon itself touches the victim’s body, we

cannot imagine one using or displaying a deadly weapon in the course of an offensive

touching without threatening the use of violent force.” Id. at 101 (quoting Perez-

Silvan, 861 F.3d at 942–43). When offensive or provocative touching is “coupled with

the use or display of a deadly weapon, includes an implied threat of force sufficient to

constitute a crime of violence[.]” Hollom, at 101.

      First, like the Sixth and Ninth Circuits, I find that the Tennessee aggravated

assault statute is divisible. This statute obviously presents different versions of the

crime that a conviction could be obtained under. A defendant could be convicted for

(1) intentionally or knowingly committing a simple assault that causes serious bodily

injury to another; (2) intentionally or knowingly committing a simple assault that

results in the death of another; (3) intentionally or knowingly committing a simple

assault that involved the use or display of a deadly weapon; or (4) intentionally or

knowingly committing a simple assault that involved strangulation or attempted

strangulation. I agree with the Sixth and Ninth Circuits and the Supreme Court of

Tennessee in finding that the statute is divisible.



                                          12
  Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 13 of 18 PageID #: 251

      Having found that the statute is divisible, I consulted a limited set of

documents to determine which version of the statute that Defendant was convicted

under. The information filed against Defendant in Tennessee state court charged him

with “causing [a law enforcement officer] to reasonably fear imminent bodily injury

through the use of a deadly weapon, to-wit: striking his patrol cruiser with another

motor vehicle in violation of T.C.A. 39-13-102.” [ECF No. 40-1, 1]. It is clear that

Defendant    was    convicted   under     Tennessee   Code   §   39-13-102(a)(1)(A)(iii):

“Intentionally or knowingly [committing] a [simple assault], and the assault involved

the use or display of a deadly weapon.”

      Having determined what version of the aggravated assault statute the

defendant was prosecuted under, I now consider the most innocent conduct

criminalized under that version of the statute and determine if it meets the

requirements of the force clause. Like the Sixth and Ninth Circuits before me, I must

determine whether the intentional display of a deadly weapon that causes physical

contact with another and a reasonable person would regard the contact as extremely

offensive or provocative satisfies the requirements of the force clause of the Armed

Career Criminal Act. That is, does this version of the statute have “as an element the

use, attempted use, or threatened use of physical force against the person of another.”

18 U.S.C. § 924(e)(2)(B)(i).

      I agree with the Sixth and Ninth Circuits here. To find that the intentional

display of a deadly weapon during the commission of a simple assault was not violent

would require ignoring the fact that the force clause may be satisfied by “threatened



                                           13
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 14 of 18 PageID #: 252

use of physical force” as opposed to the application or attempted application of that

force.

         Defendant also contended that this conviction could not satisfy the force clause

because the elements of a simple assault can be satisfied with a mens rea of

recklessness as opposed to intentionally or knowingly acting. As Defendant notes, the

Fourth Circuit requires that a statute which permits a conviction with a mens rea of

reckless cannot qualify as a violent felony under the Armed Career Criminal Act.

Middleton, 883 F.3d at 498. However, after applying the modified categorical

approach, I know that Defendant’s conviction under Tennessee Code § 39-13-

102(A)(1)(A)(iii) required proof of a mens rea of intentionally or knowingly. Therefore,

Defendant’s argument about the mens rea requirement fails.

         Having found that this conviction meets the requirements of the Armed Career

Criminal Act, I overruled Defendant’s objection on this matter. Section 4B1.4 of the

United States Sentencing Guidelines governs the offense level of Armed Career

Criminals. Because Defendant did not use or possess a firearm during the commission

of the three predicate offenses, Defendant’s offense level is increased to 33. This

increase moots the 4-level increase under § 2K2.1(b)(6)(B) because that increase only

increased the offense level to 28 and I am required to use the greater of these two

numbers. See U.S.S.G. § 4B1.4(b).

         After decreasing the offense level for some acceptance of responsibility under

U.S.S.G. § 3E1.1(a),(b), Defendant’s total offense level was 30. [ECF No. 49, at 7].

Defendant has 20 criminal history points and has a criminal history category of VI.



                                            14
  Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 15 of 18 PageID #: 253

         18 U.S.C. § 924(a)(2) provides that there is a 10-year maximum sentence for

unlawful possession of a firearm. However, the application of the Armed Career

Criminal Act requires a minimum sentence of 15 years (or 180 months) and a

maximum sentence of life in prison. 18 U.S.C. § 924(e)(1). Under the Guidelines, an

Offense Level of 30 and a criminal history category of VI, the recommended

imprisonment range is 168 to 210 months. However, because of the statutory

minimum required by the Armed Career Criminal Act, the guideline range is

adjusted upward to be 180 months to 210 months.

   II.      The Sentence

         Prior to imposing a sentence, I received evidence and heard argument from the

Government and the Defendant on both the § 3553(a) factors and the ultimate

sentence. Defendant asked the court for a sentence at the bottom of the guideline

range and asked me to consider Defendant’s childhood where he was abused by his

father and never had a stable home. Defendant also noted that much of his criminal

history is related to drug addiction and asked that I consider that Defendant has

admitted his guilt with regard to unlawfully possessing the firearm.

         The Government called Mr. John James Perrine, chief of police in Marmet,

West Virginia, to testify about his encounters with Defendant. Mr. Perrine described

at length his first encounter with Defendant on February 8, 2018. Mr. Perrine

described how officers attempted to approach Defendant’s vehicle to question him

about a missing person when Defendant sped off in his vehicle reaching speeds over

100 miles per hour before crashing into a ditch. Mr. Perrine then described how

Defendant ignored law enforcement commands, fled on foot, and ultimately began to
                                           15
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 16 of 18 PageID #: 254

pull a firearm from his waist before being tackled and tased by police officers and

eventually subdued and taken into custody.2

        Mr. Perrine then described his interactions with Defendant on February 10,

2018, that ultimately led to Defendant’s conviction for attempted murder in West

Virginia state court. After the incident on February 8, Defendant was taken to the

hospital for treatment. Mr. Perrine was on hospital detail on February 10. Mr.

Perrine described that minutes before Defendant was to be discharged and

transferred to police custody, Defendant asked to go to the bathroom, and then fled

through an adjoining patient’s room. Mr. Perrine tracked him through the hospital,

finally discovering his location in a hospital subbasement. Mr. Perrine coordinated

with another officer for backup and the two planned to confront Defendant.

        Mr. Perrine approached Defendant and attempted to pepper spray him. A

struggle ensued and Defendant disarmed Mr. Perrine. Two shots were fired. Mr.

Perrine lost consciousness briefly, and only learned later that Defendant had fired

two shots at the officer backing him up. One of the shots hit the backup officer but

was deflected and did not harm him.

        After presenting the testimony of Mr. Perrine, the Government explained that

it sought a top of the guidelines sentence because it believed that Defendant is a

danger to others. The Government noted that this is Defendant’s thirteenth felony

conviction, and that Defendant has 25 prior misdemeanor convictions. The

Government emphasized Defendant’s violent behavior during both the February 8


2 Defendant disputes where the firearm was ultimately discovered. Defendant’s argument is
supported by another officer’s police report, but it is undisputed that the firearm did belong to
Defendant and that he possessed it during the chase.
                                                  16
   Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 17 of 18 PageID #: 255

and the February 10 incidents, and explained that it was possible that more than one

law enforcement officer could have died that day.

         Defendant addressed the court himself to provide context to the court, claiming

that he never actually fired a weapon at the officer in the hospital.3 Defendant noted

that he struggles with addiction and that he is not a violent person and asked that

he receive a lower sentence because he did not try to hurt anyone.

         I considered all of this testimony and argument, as well as the information in

the presentence investigation report, and the § 3553(a) factors before ultimately

concluding that Defendant should be imprisoned for a term of 210 months, the top of

the guideline range, followed by a 5-year term of supervised release. I imposed this

sentence because I believe that Defendant is the definition of a career criminal. To

say that he has a troubling criminal history would be an understatement with 13

felony convictions and 25 misdemeanors. Defendant embodies every reason we have

for prohibiting people convicted of felonies from possessing firearms. Violence against

a police officer is a direct assault on the rule of law. There are no more dangerous

offenses than those which threaten our law enforcement officers.

         The law reasonably prohibits people convicted of felonies from having firearms

because those people have proven that they are a danger to society and that when

they get in trouble again, they pose a direct threat to law enforcement.

         Defendant’s past history and personal characteristics justify the sentence that

I imposed. I cannot think of, nor have I ever seen, a more serious breach of the law




3 I note, however, that Defendant pled guilty to attempted murder for this charge.
                                                        17
  Case 2:18-cr-00057 Document 51 Filed 02/03/21 Page 18 of 18 PageID #: 256

by a felon possessing a firearm. Defendant had 12 other times to learn that he was

not allowed to possess a firearm, but he was not deterred.

      In addition to his sentence, I found that the Defendant was dangerous and

recommended that he serve out his sentence at a maximum-security facility.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                       ENTER:       February 3, 2021




                                         18
